NONPRECEDENTIAL DISPOSITION
                      To be cited only in accordance with Fed. R. App. P. 32.1




                    United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604
                                 Argued January 26, 2021
                                 Decided January 29, 2021



                                           Before

                         DIANE S. SYKES, Chief Judge

                         FRANK H. EASTERBROOK, Circuit Judge

                         THOMAS L. KIRSCH II, Circuit Judge



No. 20-1369
                                                             Petition for Review of an Or-
IRENEO N. CONWI,                                             der of the Board of Immigra-
      Petitioner,                                            tion Appeals.

              v.
                                                             No. A076-766-590
MONTY WILKINSON, Acting Attorney General,
     Respondent.


                                            Order

   Ireneo Conwi, a citizen of the Philippines, came to the United States in 1991 under
an assumed name, with a false passport, and overstayed his six-month visa. He did not
seek asylum until 2009, after federal officials detected his unauthorized presence and
began removal proceedings. In 2011 an immigration judge denied that request as un-
timely, see 8 U.S.C. §1158(a)(2)(B), and also declined to afford Conwi withholding of
removal or relief under the Convention Against Torture. The Board of Immigration Ap-
peals affirmed in 2013, and Conwi did not seek judicial review. Neither did he comply
with the order to depart.
No. 20-1369                                                                            Page 2


     In 2019 he asked the Board to reopen his proceedings. That motion was timely only
if a change in conditions in the Philippines now justifies asylum. 8 U.S.C.
§1229a(c)(7)(C)(ii). (Otherwise the time limit for such a motion is 90 days, which Conwi
long exceeded.) The change to which Conwi pointed is Rodrigo Duterte, who in 2016
became President of the Philippines. Duterte often expresses his admiration of former
President Ferdinand Marcos. Conwi, although a supporter of Marcos between 1965 and
1974, turned against him and provided information to his rivals in the Liberal Party
from 1976 until 1986, when Marcos fell from power. Conwi asserts that Duterte would
persecute him, as an enemy of Marcos, should he return to the Philippines.

   The Board denied the motion to reopen, observing that although Duterte has en-
gaged in violent anti-drug campaigns and does not respect freedom of speech, no evi-
dence of record—and no reports in the press—suggest that he or his supporters have
engaged in retribution against Marcos’s opponents. That finding is within the Board’s
remit and does not abuse its discretion (the standard for our review of such a decision).
The Board adequately explained its decision.

    Conwi also sought relief on the basis of an approved visa petition filed by his wife.
The Board denied that request with the observation that the statutory exception to the
time for seeking asylum or reopening applies only to asylum and not other subjects.
Conwi does not contend that the Board made an error in reaching that conclusion. In-
stead he asserts that the Board should have reopened sua sponte—that is, without a mo-
tion—as it is entitled to do notwithstanding statutory time limits.

    Malukas v. Barr, 940 F.3d 968, 969 (7th Cir. 2019), observes: “The time-and-number
limits apply to aliens’ motions and do not restrict the Board’s (or the Attorney Gen-
eral’s) authority to act independently of a motion. But the request that Malukas made—
a motion to reopen sua sponte—is an oxymoron. Reopening in response to a motion is
not sua sponte; it is a response to the motion and thus subject to the time-and-number
limits.” That is equally true of Conwi’s motion. We added in Malukas that a genuine de-
cision not to reopen sua sponte is not subject to judicial review. Id. at 970. See also Anaya-
Aguilar v. Holder, 683 F.3d 369, 371–73 (7th Cir. 2012) (because the Board has unfettered
discretion to reopen, or not, sua sponte, its decision is not subject to judicial review at
all); 8 U.S.C. §1252(a)(2)(B). Cf. Heckler v. Chaney, 470 U.S. 821 (1985) (no judicial review
when decision has been committed to agency discretion by law).

    The petition for review is denied to the extent that it seeks review of the Board’s de-
cision concerning asylum and otherwise is dismissed for want of jurisdiction.